                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


EMILY HUERTAS,

                        Plaintiff,

v.                                                               Case No: 6:19-cv-915-Orl-41GJK

COMPETITIVE EDGE GROUP, INC.
and FRED R. BOOTHBY,

                        Defendants.
                                               /

                                               ORDER

        THIS CAUSE is before the Court on the Joint Motion for Court Approval of Settlement

Agreement (“Motion,” Doc. 24). United States Magistrate Judge David A. Baker issued a Report

and Recommendation (“R&R,” Doc. 27) in which he recommends granting the Motion in part by

approving the Settlement Agreement (Doc. 24-1) but striking the provision where the parties agree

that jurisdiction over this matter shall be in this Court and declining to retain jurisdiction to enforce

the Settlement Agreement, and dismissing the case. (Id. at 7–8). The parties filed a Joint Notice of

Non-Objection (Doc. 28).

        After a de novo review of the record, this Court agrees entirely with the analysis in the

R&R. Therefore, it is ORDERED and ADJUDGED as follows:

            1. The Report and Recommendation (Doc. 27) is ADOPTED and CONFIRMED and

                made a part of this Order.

            2. The Joint Motion for Court Approval of Settlement Agreement (Doc. 24) is

                GRANTED in part.




                                              Page 1 of 2
           3. The provision in the Settlement Agreement that states that the parties agree

              jurisdiction over this matter shall be in this Court (Doc. 24-1 at 3) is STRICKEN.

           4. As modified herein, the parties’ Settlement Agreement (Doc. 24-1) is

              APPROVED.

           5. This case is DISMISSED with prejudice.

           6. The Court declines to retain jurisdiction over the Settlement Agreement.

           7. The Clerk is directed to close this case.

       DONE and ORDERED in Orlando, Florida on March 31, 2020.




Copies furnished to:

Counsel of Record




                                           Page 2 of 2
